

115 HR 3481 IH: Increasing Transparency in Federal Audits Act
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3481IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Johnson of Louisiana introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo require the inclusion of audit information on the website required by the Federal Funding Accountability and Transparency Act of 2006, and for other purposes. 
1.Short titleThis Act may be cited as the Increasing Transparency in Federal Audits Act. 2.Inclusion of audit information on USAspending.gov (a)AmendmentsSection 2 of the Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note) is amended— 
(1)in subsection (a)(7)— (A)in subparagraph (C), by striking ; and and inserting a semicolon; 
(B)in subparagraph (D), by striking the period at the end and inserting ; and; and (C)by inserting at the end the following new subparagraph: 
 
(E)search for and download the results of any audit performed pursuant to chapter 75 of title 31, United States Code. ; and (2)in subsection (b), by inserting at the end the following new paragraph: 
 
(5)Inclusion of audit information on website 
(A)In generalThe website described in paragraph (1) shall include the results of any audit performed pursuant to chapter 75 of title 31, United States Code. (B)CoordinationThe Secretary shall coordinate the transfer of the following: 
(i)The results of any audit performed pursuant to chapter 75 of title 31, United States Code. (ii)Any other information the Secretary determines to be necessary to meet the requirements of this paragraph.. 
(b)Report requirementNot later than 180 days after the date of the enactment of this Act, the Comptroller General, in consultation with the Inspector General of the Department of the Treasury, shall submit to Congress either— (1)a certification that this Act, and the amendments made by this Act, have been fully implemented; or 
(2)if this Act, and the amendments made by this Act, have not been fully implemented, the status of such implementation, including any recommendations, as necessary.  (c)ApplicabilityThe amendments made by subsection (a) shall apply with respect to any audit conducted under chapter 75 of title 31, United States Code, at any time.  
